Title: To Thomas Jefferson from John Love, 20 April 1808
From: Love, John
To: Jefferson, Thomas


                  
                     Washington April 20th—8
                  
                  Jn Love presents his compliments to Mr Jefferson, and has the Honor to inform him, that the virginia representation, having declined the selection of the officers contemplated for the appointments in the encreased military establishment. He has with great pleasure resorted to the mode, the representation has in preference thought it expedient to pursue, by recommending Mr Thos. Strode to the Secretary of War:
                  This J. L. has done with peculiar satisfaction, from the personal acquaintance he has with Mr. Strode, whose wishes he was not before the date of the note J. L. had the honor to receive from Mr. Jefferson of the 15th. Inst. made acquainted with:
                  J. Love, having in his letter nominating Mr. Strode taken the liberty to remind the Secretary of War of the application of Capt: James V. Ball of Northumberland in virga: begs the President will pardon him for asking his recollection to the services of this gentleman, and to refer to the distinguished officers now in this city under whom he served, for the proper estimation of his military character
               